PER CURIAM.
By petition for writ of mandamus, Ricky Lamar Lewis seeks an order compelling the Circuit Court of Santa Rosa County to rule on two pending motions in its Case No. 91-592-CFA. The first, entitled “Response to Motion for Protective Order and Motion to Compel Production of Documents,” was filed by Lewis in June 1997, and the second, entitled “Judgment on the Pleadings and Notice of Default for Failure to Prosecute,” was filed in June 1998. In response to an order of this court, the state advises that it can show no cause why mandamus relief should not be granted. Accordingly, the petition for writ of mandamus is granted, and the circuit court is directed to enter an order within 30 days disposing of the above-described motions.
WEBSTER, DAVIS and VAN NORTWICK, JJ., concur.